Affirmed and Memorandum Opinion filed October 21, 2004








Affirmed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00323-CR
NO.
14-04-00324-CR
____________
 
RICHARD
KENNETH DUNCAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District
Court
Harris County, Texas
Trial Court Cause Nos.
849,611 & 849,612
 

 
M E M O R A N D U M   O P I N I O N




After a guilty plea to the offenses of possession of a
controlled substance and delivery of a controlled substance, the trial court
entered orders on March 23, 2001, deferring adjudication of guilt to both
offenses.  As to the offense of
possession, the trial court assessed a fine of $750.00 and placed appellant on
ten years= deferred adjudication community
supervision.  As to the offense of
delivery, the trial court placed appellant on five years= deferred adjudication community
service.  The State subsequently moved to
adjudicate guilt in both cases. 
Appellant pled true to the stipulation of evidence in both causes.  On March 5, 2004, appellant was convicted of
the offense of possession with intent to deliver a controlled substance, and
sentenced to twelve years= confinement in the Texas Department of Criminal Justice,
Institutional Division (TDCJ-ID) and assessed a fine of $1,000.00.  On the same date, appellant was convicted of
the offense of delivery of a controlled substance and was sentenced to five
years= confinement in TDCJ-ID.
On September 9, 2004, this court ordered a hearing to
determine why appellant's counsel had not filed briefs in these appeals.  On October 5, 2004, the trial court conducted
the hearing.  The record of the hearing
was filed in this court on October 11, 2004.
The trial court found appellant no longer desires to
prosecute his appeals.
On the basis of those findings, this court has considered the
appeals without briefs.   See Tex. R. App. P. 38.8(b)(4).
The cases are before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed October 21, 2004.
Panel consists of Justices Anderson, Hudson, and Frost.
Do Not Publish C Tex.
R. App. P. 47.2(b).